PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/874,215
Filing Date: 18 Jan 2018
Appellant(s): NAGAI et al.



__________________
Stephen P. Burr &            Peter A. Nowak
For Appellant


This is in response to the appeal brief filed 2-23-2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated (12-22-2020 & 9-8-2020) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.) Claim(s) 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US-7,517,502, hereinafter Ohno), and in further view of Ichikawa et al. (US 7,556,664, hereinafter Ichikawa)
B.) Claim(s) 2, is rejected under 35 U.S.C. 103 as being unpatentable over Ohno, in view of Ichikawa and in further view of David Dickey, (Tackling Difficult Mixing Problems, 2015, hereinafter Dickey)
C.) Claim(s) 3 & 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno, in view of Ichikawa and in further view of Andersen et al. (US-5,545,450, hereinafter Andersen)





(2) Response to ArgumentThe appellant reiterates previously addressed arguments: first that the invention is about separating into two steps what was conventionally done in a single step, not a rearrangement of method steps (Pg. 8, lines 1-3), second that Ohno only teaches a single mixing step, not the two step process claimed (Pg. 8, line 8) and second that there is no motivation on the record for the rearrangement or separation of said step (Pg. 8, line 9-10), Ohno discloses nothing more than the composition of the sealing material being mixed in a single step, (Pg. 8, lines 15-16 & Pg. 9, lines 1-2), These arguments are not found to be persuasive because, as detailed in the previous office actions (12-22-2020 & 9-8-2020), the combination of Ohno and Ichikawa disclosed the entirety of limitations required by claim 1.  Highlighting that (Col. 20, lines 12-20) of Ohno teaches a recipe and method to prepare a sealing material paste. Next, ceramic fibers made of alumina silicate (shot content: 3%, fiber length: 0.01 to 100 mm) (23.3% by weight), which served as inorganic fibers, silicon carbide powder having an average particle size of 0.3 um (30.2% by weight), which served as inorganic particles, silica Sol (SiO2 content in the sol: 30% by weight) (7% by weight), which served as an inorganic binder, carboxymethyl cellulose (0.5% by weight), which served as an organic binder, and water (39% by weight) were mixed and kneaded to prepare a sealing material paste. This statement was combined with the case law for the rearrangement of method step (Pg. 8, Final Action 9-8-2020). While Ichikawa was used to show that is known in the art, that the fibers of Ohno acting as a thickener do in fact impact the viscosity (thickness) of the plugging material.   	Additionally, the case law for sequential vs simultaneous steps states that generally, no invention is involved in the broad concept of performing simultaneously operations which have In re Tatincloux, 108 USPQ 125.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
 	Further citing MPEP 2143, I. Exemplary Rationales, (e) Wherein the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, Where the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a motivation for combination. As such, the combination of a limited number of elements, would result in a set number of combination possible, in this case with four elements, 24 possible orders of combination would exist, with at least six of those 24 options providing that the final element added was the thickener.   	Appellant further argues that their process has led to unexpected results (Pg. 
Pg. 11, ¶2).  Which would overcome the rejection at hand, specifically due to the case law implemented.  This argument is found to be unpersuasive because MPEP 716.02(d) states that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Currently, appellant’s claims are not commensurately in scope the examples disclosed by the specifications which Appellant argues provide support for the unexpected results. Namely, the appellant’s claim is broader than what is described and provided by their data and results of their examples. It was noted to the appellant during an interview on (12-4-2020) that 
    PNG
    media_image2.png
    200
    532
    media_image2.png
    Greyscale

 	As seen above, example 1, first it is required to mix all materials other than the thickener. This is followed by a mixing step of 8 mins, an addition of the thickener, a mixing for 2 mins, an addition of water, and kneading for 40 mins.
  	While applicant’s claim broadly requires to mix all materials other than the thickener, followed by adding the thickener, mixing, and the addition of water concurrently done with kneading, the claim does not require specific mixing times for each step.  	Currently, the disclosure provides only a single inventive example, and from this single example, it is unclear whether the mixing times specified in the two mixing steps, i.e. 8 mins and 2 mins, respectively are the basis for any unexpected results or the order alone is sufficient to provide the unexpected results. 
As demonstrated above, the limitations of the claims are not commensurately in scope of what is specified by the procedures detailed in specifications.  Highlighting, that the results and data provided in the specifications is insufficient to determine whether the claimed method would lead to the result suggested. Consequently, the process as detailed by the examples of the specification is far more narrow than what is being claimed by the appellant and thus the limitations of the claims are not commensurately in scope of what is specified by the procedures detailed in specifications.  For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                             
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had